ACCEPTED
                                                                                          02-17-00299-CR
                                                                               SECOND COURT OF APPEALS
                                                                                     FORT WORTH, TEXAS
                                                                                       5/25/2018 12:54 PM
                                                                                           DEBRA SPISAK
                                                                                                   CLERK

                     IN THE COURT OF APPEALS
                             FOR THE
             SECOND COURT OF APPEALS DISTRICT OF TEXAS
                                                     FILED IN
                                                                   2nd COURT OF APPEALS
                                                                     FORT WORTH, TEXAS
TRAVIS BELL,                               §                       5/25/2018 12:54:45 PM
                                                                        DEBRA SPISAK
      APPELLANT                            §                                Clerk

                                           §          NO. 02-17-00299-CR
V.                                         §
                                           §
THE STATE OF TEXAS,                        §
      APPELLEE                             §

           STATE'S FIRST MOTION FOR EXTENSION OF TIME
                    TO FILE ITS BRIEF ON APPEAL

TO THE HONORABLE COURT OF APPEALS:

      The State requests that the Court grant a 30-day extension of time for the filing

of the State’s brief in this case. The following allegations are made in support of this

motion:

                                          -I-

      The court below is the County Criminal Court No. 10 of Tarrant County,

Texas. The style and number of the case in the trial court is The State of Texas v.

Travis Bell, No. 1478469.

                                         - II -

      Appellant was convicted of a DWI misdemeanor offense and is not

incarcerated.
                                         - III -

         Appellant filed his brief on April 27, 2018.

                                         - IV -

        The current deadline for filing the State’s brief is May 29, 2018.

                                          -V-

        The State has no extensions in this case. Two motions for extension were

granted to Appellant.

                                         - VI -

        The submission date in this case is not set. Therefore, this requested extension

will not delay submission. Counsel has been tasked with a number of projects

following his release from the hospital and has been unable to complete this instant

brief for that reason.

                                         - VII -

        WHEREFORE, PREMISES CONSIDERED, the State of Texas prays that

this Court grant this State’s First Motion for Extension of Time to File its Brief on

Appeal and extend the time for filing of the State’s brief to Thursday, June 28,

2018.

                                         Respectfully submitted,

                                         SHAREN WILSON
                                         Criminal District Attorney
                                         Tarrant County, Texas


                                            2
                                      JOE SPENCE, Assistant
                                      Criminal District Attorney
                                      Chief, Post-Conviction

                                     /s/ David L. Richards
                                     DAVID L. RICHARDS, Assistant
                                     Criminal District Attorney
                                     State Bar No. 16845500
                                     401 W. Belknap
                                     Fort Worth, Texas 76196-0201
                                     (817) 884-2824
                                     FAX (817) 884-1672
                                    COAappellatealerts@tarrantcountytx.gov


                       CERTIFICATE OF CONFERENCE

      The undersigned spoke with a staff member for Dean Miyazono, counsel for

Appellant, who stated that Mr. Miyazono does not oppose this extension.

                                      /s/ David L. Richards
                                      DAVID L. RICHARDS


                         CERTIFICATE OF SERVICE

      A true copy of the State’s motion has been e-served to opposing counsel, Hon.

Dean Miyazono, 1300 S. University Dr., Ste. 602, Fort Worth, Texas, 76107, email:

ftwdwi@gmail.com, this 25th day of May, 2018.

                                      /s/ David L. Richards
                                      DAVID L. RICHARDS




                                        3